DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 28 March 2022.
Claims 19-21 have been added.
Claim 17 has been canceled.
Claim 1-16 and 18-21 are currently pending and have been examined. 
This action is made FINAL.
Response to Arguments
Applicant's arguments with respect to the rejection of claims 3-4, 15-16 and 18 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 3-4, 15-16 and 18 under 35 U.S.C. 112(b) has been withdrawn.
Applicant's arguments with respect to the rejection of claims 1-16 and 18-21 under 35 U.S.C. 102 and/or 103 over Ko et al. have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-4, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US. Pub. No. 20200348688 A1) in view of De Castro et al. (US. Pub. No. 20200293049 A1).
Regarding claim 1:
	Ko teaches:
A computerized method, comprising: collecting information by a sensor unit (see at least abstract and sections [0001], [0004], and [0024]-[0028] regarding a smart detecting system which includes multiple sensors.)
identifying an option for occurrence of an event based on the collected information (see at least sections [0005]-[0008] regarding event identifying. Also, from section [0008]: “first identification information of the first sensor, and the detected signal contains at least one of a temperature signal, a sound signal, a light signal, a motion signal of an object, a pressure signal, an acceleration signal of an object or a biomedical signal.”)
sending a command to a first mobile robot to move to a validation location (see at least sections [0043], [0056]-[0057], [0063], and [0076] regarding the movement of a robot to an event position as well as sensor calling or event signaling the robot to move to the event location.)
wherein presence of the first mobile robot in the validation location enabling the first mobile robot to validate the occurrence of the event (see Fig. 5B “an event identifying method of a smart detection system” and see at least sections [0070]-[0076] regarding identifying an event position in the operation area and/or confirming (i.e. validating the event). See at least section [0028] regarding the robot which is capable of moving around the operation area. See at least section [0064] and [0068] regarding the central server being a robot.)
the first mobile robot moving to the validation location (see at least sections [0043], [0056]-[0057], [0063], and [0076] regarding the movement of a robot to an event position as well as sensor calling or event signaling the robot to move to the event location.)
and the first mobile robot validating the occurrence of the event (see Fig. 5B “an event identifying method of a smart detection system” and see at least sections [0070]-[0076] regarding identifying an event position in the operation area and/or confirming (i.e. validating the event). See at least section [0028] regarding the robot which is capable of moving around the operation area. See at least section [0064] and [0068] regarding the central server being a robot.)
Ko does not explicitly teach estimating a movement of an object associated with the event, said sensor unit sending information associated with the movement of the object: computing a new validation location based on the information associated with the movement of the object, and sending the new validation location to the first mobile robot.
	De Castro teaches:
estimating a movement of an object associated with the event (see at least sections [0012], [0019]-[0020], [0063], and [0078] regarding an autonomous device (i.e. mobile robot) and an event which may include predicting for the object based on attributes such as speed of movement and/or direction of movement.)
said sensor unit sending information associated with the movement of the object: computing a new validation location based on the information associated with the movement of the object (see at least sections [0006], [0012]-[0013], [0019], [0021], [0057], and [0078] regarding autonomous device (i.e. mobile robot) and predicting the further development of the event and predicting the future location of the object, which combined with the previous reference above could include computing a new or second validation location for the robot.)
and sending the new validation location to the first mobile robot (see at least sections [0006], [0012]-[0013], [0019], [0021], [0057], and [0078] regarding autonomous device (i.e. mobile robot) and predicting the further development of the event and predicting the future location of the object, which combined with the previous reference above could include computing a new or second validation location for the robot and controlling the movement of the robot according to the predicted movement of the object.)
Both Ko and De Castro are analogous art to claim 1, because they are directed to the same field of controlling movement of an autonomous device (e.g. mobile robot) based on movement or occurrences of an outside of an outside object(s).  Ko is directed to a smart detection system including multiple sensors and a central server with a robot which is called based on an event occurrence (see at least Ko, abstract and paragraphs [0057] and [0076]).  De Castro is directed to a method of controlling the movement of a mobile robot based on predicted movement of an outside object (see at least De Castro, [0006], [0012]-[0013], [0019], [0021], [0057], and [0078]).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart detection system to estimate a movement of an object associated with the event, said sensor unit sending information associated with the movement of the object: computing a new validation location based on the information associated with the movement of the object, and sending the new validation location to the first mobile robot using the method of controlling movement of a mobile robot based on predicted movement of outside objects, as disclosed in De Castro, to provide the benefit of controlling the mobile robot according to dynamic objects (i.e. and there updated locations), as disclosed in De Castro.  Doing so would provide a control method which includes controlling a mobile robot according to dynamic objects and their updated locations which could be a new validation location (see De Castro, [0006], [0012]-[0013], [0019], [0021], [0057], and [0078]).
Regarding claim 2:
	Ko teaches:
wherein the sensor unit identifies the option for occurrence of an event (see at least sections [0005]-[0008] regarding event identifying. Also, from section [0008]: “first identification information of the first sensor, and the detected signal contains at least one of a temperature signal, a sound signal, a light signal, a motion signal of an object, a pressure signal, an acceleration signal of an object or a biomedical signal.”)
Regarding claim 3:
	Ko teaches:
further comprising the sensor unit sending the collected information to a remote device (see at least sections [0007]-[0008], [0034], [0057], and [0064] regarding central server or robot receiving event signals from a first and second sensor.)
wherein the remote device identifies the option for occurrence of the event (see at least sections [0007]-[0008], and [0085] regarding the central server or robot identifying a specific event where the detected signal could be “a temperature signal, a sound signal, a light signal, a motion signal of an object, a pressure signal, an acceleration signal of an object or a biomedical signal.”)
Regarding claim 4:
	Ko teaches:
wherein the remote device is the first mobile robot (see at least sections [0008], [0026], [0064], and [0068] regarding the central server or robot, which could or could be the same.)
Regarding claim 9:
	Ko teaches:
further comprising updating the validation location (see at least sections [0064]-[0065] regarding receiving the event signals from sensors at different positions at different times which could indicate an adjusted or new location of the event which could be between two sensors instead of at the position of the first sensor.)
and sending a command to the mobile robot to move to a new validation location (see at least sections [0043], [0056]-[0057], [0063], and [0076] regarding the movement of a robot to an event position as well as sensor calling or event signaling the robot to move to the event location.)
Regarding claim 11:
	Ko teaches:
wherein the sensor unit comprises multiple sensors (see at least abstract and sections [0001], [0004], and [0024]-[0028] regarding a smart detectiong system which includes multiple sensors.)
and wherein the method further comprising determining the validation location based on a specific sensor of the multiple sensors (see at least sections [0007]-[0008], and [0057] regarding a first sensor and a first event signal which would be monitoring a first position. Therefore, the position or location would be determined based on the first sensor (i.e. specific sensor).)
said specific sensor collected the information that resulted in the option for occurrence of the event (see at least sections [0007]-[0008], and [0085] regarding identifying a specific event where the detected signal could be “a temperature signal, a sound signal, a light signal, a motion signal of an object, a pressure signal, an acceleration signal of an object or a biomedical signal.”)
Regarding claim 13:
	Ko teaches:
wherein the event comprises presence of a person in a location (see at least section [0008] and [0064] which discloses an event signal being a motion of an object which could include a human and from [0064]: “temperature signals of different strengths due to a distance from a higher temperature object, e.g., a human body.”)

	Claims 5-8, 10, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US. Pub. No. 20200348688 A1) in view of De Castro et al. (US. Pub. No. 20200293049 A1) in further view of Deyle et al. (US. Pub. No. 20200050206 A1).
Regarding claim 5:
The combination of Ko and De Castro does not explicitly teach further comprising the first mobile robot sending a validation signal to a remote device, said validation signal indicating whether or not the event took place.
	Deyle teaches:
further comprising the first mobile robot sending a validation signal to a remote device (see at least sections [0385]-[0389] regarding a robot confirming the presence of a leak or spill and notifying a human via remote terminal (i.e. remote device) as well as providing the information to the central system.)
said validation signal indicating whether or not the event took place (see at least sections [0385]-[0389] regarding a robot confirming the presence of a leak or spill and notifying a human via remote terminal (i.e. remote device) as well as providing the information to the central system. Also, the leak can be flagged as a false positive (i.e. decide whether the event took place or not).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the event identifying method and smart detection system of Ko et al. as modified by De Castro et al. by the system of Deyle et al. to further comprise the first mobile robot sending a validation signal to a remote device, said validation signal indicating whether or not the event took place as all systems are directed to event detection methods and robots and one of ordinary skill in the art would have recognized the established function of having further comprising the first mobile robot sending a validation signal to a remote device, said validation signal indicating whether or not the event took place and predictably would have applied it to improve the event identifying method and smart detection system of Ko et al. as modified by De Castro et al.
Regarding claim 6:
The combination of Ko and De Castro does not explicitly teach further comprising: selecting a second mobile robot from multiple mobile robots; and sending the validation signal to the selected second mobile robot, wherein the validation signal comprises details of a mission to be performed by the second mobile robot in response to the validated event.
	Deyle teaches:
further comprising: selecting a second mobile robot from multiple mobile robots (see at least sections [0105], [0134], [0160], [0312], [0325], [0335]-[0336] regarding selecting a second robot or a fleet of robots for security operations. From section [0160]: ”if the robot determines that a door being unlocked violates a security policy, the robot can communicatively couple to the door in order to lock the door (for instance, in embodiments in which the door is connected to the network 200 is capable of directly coupling to the robot). In some embodiments, the hardware system to which the robot connects is another robot. In such embodiments, the robot can provide instructions to the second robot in order to perform one or more security operations.”)
and sending the validation signal to the selected second mobile robot (see at least sections [0105], [0134], [0160], [0312], [0325], [0335]-[0336] regarding selecting a second robot or a fleet of robots for security operations. From section [0160]: ”if the robot determines that a door being unlocked violates a security policy, the robot can communicatively couple to the door in order to lock the door (for instance, in embodiments in which the door is connected to the network 200 is capable of directly coupling to the robot). In some embodiments, the hardware system to which the robot connects is another robot. In such embodiments, the robot can provide instructions to the second robot in order to perform one or more security operations.” This is following the robot determining there is in fact an event occurring.)
wherein the validation signal comprises details of a mission to be performed by the second mobile robot in response to the validated event (see at least sections [0105], [0134], [0160], [0312], [0325], [0335]-[0336] regarding selecting a second robot or a fleet of robots for security operations. From section [0160]: ”if the robot determines that a door being unlocked violates a security policy, the robot can communicatively couple to the door in order to lock the door (for instance, in embodiments in which the door is connected to the network 200 is capable of directly coupling to the robot). In some embodiments, the hardware system to which the robot connects is another robot. In such embodiments, the robot can provide instructions to the second robot in order to perform one or more security operations.”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the event identifying method and smart detection system of Ko et al. as modified by De Castro et al. by the system of Deyle et al. to further comprise: selecting a second mobile robot from multiple mobile robots; and sending the validation signal to the selected second mobile robot, wherein the validation signal comprises details of a mission to be performed by the second mobile robot in response to the validated event as all systems are directed to event detection methods and robots and one of ordinary skill in the art would have recognized the established function of further comprising: selecting a second mobile robot from multiple mobile robots; and sending the validation signal to the selected second mobile robot, wherein the validation signal comprises details of a mission to be performed by the second mobile robot in response to the validated event and predictably would have applied it to improve the event identifying method and smart detection system of Ko et al. as modified by De Castro et al.
Regarding claim 7:
The combination of Ko and De Castro does not explicitly teach further comprising generating a mission to be performed based on the validation signal.
	Deyle teaches:
further comprising generating a mission to be performed based on the validation signal (From section [0160]: ”if the robot determines that a door being unlocked violates a security policy, the robot can communicatively couple to the door in order to lock the door (for instance, in embodiments in which the door is connected to the network 200 is capable of directly coupling to the robot). In some embodiments, the hardware system to which the robot connects is another robot. In such embodiments, the robot can provide instructions to the second robot in order to perform one or more security operations.” Also, see section [0385]-[0389] regarding confirming an event and then performing a security operation in response to the event.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the event identifying method and smart detection system of Ko et al. as modified by De Castro et al. by the system of Deyle et al. to further comprise generating a mission to be performed based on the validation signal as all systems are directed to event detection methods and robots and one of ordinary skill in the art would have recognized the established function of further comprising generating a mission to be performed based on the validation signal and predictably would have applied it to improve the event identifying method and smart detection system of Ko et al. as modified by De Castro et al.
Regarding claim 8:
The combination of Ko and De Castro does not explicitly teach further comprising performing the mission by the first mobile robot.
	Deyle teaches:
further comprising performing the mission by the first mobile robot (From section [0160]: ”if the robot determines that a door being unlocked violates a security policy, the robot can communicatively couple to the door in order to lock the door (for instance, in embodiments in which the door is connected to the network 200 is capable of directly coupling to the robot). In some embodiments, the hardware system to which the robot connects is another robot. In such embodiments, the robot can provide instructions to the second robot in order to perform one or more security operations.” Also, see section [0385]-[0389] regarding confirming an event and then performing a security operation in response to the event.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the event identifying method and smart detection system of Ko et al. as modified by De Castro et al. by the system of Deyle et al. to further comprise performing the mission by the first mobile robot as all systems are directed to event detection methods and robots and one of ordinary skill in the art would have recognized the established function of further comprising performing the mission by the first mobile robot and predictably would have applied it to improve the event identifying method and smart detection system of Ko et al. as modified by De Castro et al.
Regarding claim 10:
The combination of Ko and De Castro does not explicitly teach wherein identifying the option for occurrence of the event comprises comparing the collected information to prior information collected by the sensor unit.
	Deyle teaches:
wherein identifying the option for occurrence of the event comprises comparing the collected information to prior information collected by the sensor unit (see at least sections [0008] and [0330] regarding a potential security violation or event with respect to an object and determining if the detected object state varies from the previous detection of the objects state.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the event identifying method and smart detection system of Ko et al. as modified by De Castro et al. by the system of Deyle et al. wherein identifying the option for occurrence of the event comprises comparing the collected information to prior information collected by the sensor unit as all systems are directed to event detection methods and robots and one of ordinary skill in the art would have recognized the established function of  having wherein identifying the option for occurrence of the event comprises comparing the collected information to prior information collected by the sensor unit and predictably would have applied it to improve the event identifying method and smart detection system of Ko et al. as modified by De Castro et al.
Regarding claim 12:
The combination of Ko and De Castro does not explicitly teach wherein the event comprises access to a location or a device.
	Deyle teaches:
wherein the event comprises access to a location or a device (see at least sections [0195], [0229]-[0264], and [0275]-[0276] regarding monitoring high-value objects, equipment, and devices that are tracked and could be at a set location which could cause a security violation or event if out of place or taken.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the event identifying method and smart detection system of Ko et al. as modified by De Castro et al. by the system of Deyle et al. wherein the event comprises access to a location or a device as all systems are directed to event detection methods and robots and one of ordinary skill in the art would have recognized the established function of having wherein the event comprises access to a location or a device and predictably would have applied it to improve the event identifying method and smart detection system of Ko et al. as modified by De Castro et al.
Regarding claim 14:
The combination of Ko and De Castro does not explicitly teach wherein the event comprises failure of a device.
	Deyle teaches:
wherein the event comprises failure of a device (see at least sections [0146], [0158]-[0159], [0167], [0281] regarding failing, malfunctioning, or broken devices and/or equipment.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the event identifying method and smart detection system of Ko et al. as modified by De Castro et al. by the system of Deyle et al. wherein the event comprises failure of a device as all systems are directed to event detection methods and robots and one of ordinary skill in the art would have recognized the established function of having wherein the event comprises failure of a device and predictably would have applied it to improve the event identifying method and smart detection system of Ko et al. as modified by De Castro et al.
Regarding claim 15:
The combination of Ko and De Castro does not explicitly teach wherein a sensor of the sensor unit that collected the information is carried by a second mobile robot, wherein the second mobile robot is distinct from the first mobile robot.
	Deyle teaches:
wherein a sensor of the sensor unit that collected the information is carried by a second mobile robot (see at least sections [0010] regarding a robot including various sensors. Also, see at least sections [0105], [0160], [0312], and [0335] regarding receiving navigation and security operation instructions from another robot. For example, from section [0160] discloses a robot determining a door is unlocked and provides event or security operation instructions to another robot.)
wherein the second mobile robot is distinct from the first mobile robot (see at least sections [0129], [0160], and [0321] regarding a fleet of robots or another robot which is independent from the first robot.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the event identifying method and smart detection system of Ko et al. as modified by De Castro et al. by the system of Deyle et al. wherein a sensor of the sensor unit that collected the information is carried by a second mobile robot, wherein the second mobile robot is distinct from the first mobile robot as all systems are directed to event detection methods and robots and one of ordinary skill in the art would have recognized the established function of having wherein a sensor of the sensor unit that collected the information is carried by a second mobile robot, wherein the second mobile robot is distinct from the first mobile robot and predictably would have applied it to improve the event identifying method and smart detection system of Ko et al. as modified by De Castro et al.
Regarding claim 16:
	Ko teaches:
wherein the sensor unit identifying the option for occurrence of the event (see at least sections [0007]-[0008], and [0085] regarding identifying a specific event where the detected signal could be “a temperature signal, a sound signal, a light signal, a motion signal of an object, a pressure signal, an acceleration signal of an object or a biomedical signal.”)
The combination of Ko and De Castro does not explicitly teach wherein a processor extracts information from additional sensors, wherein the processor determines to send the first mobile robot to the validation location based on the information received from the additional sensors.
	Deyle teaches:
wherein a processor extracts information from additional sensors (see at least sections [0076], [0081], and sections [0154]-[0164] regarding the building hardware system (see at least section [0407] regarding processors) which interacts with the robot to provide or transmit information to the robot from building sensors, a camera array, a microphone array, and cameras.)
wherein the processor determines to send the first mobile robot to the validation location based on the information received from the additional sensors (see at least section [0164] a robot that can be deployed to perform one or more security operations associated with the security operation performed by the hardware system. Also, section [0358] and [0382] regarding triggering performance of a security operation by a robot or flagging the event.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the event identifying method and smart detection system of Ko et al. as modified by De Castro et al. by the system of Deyle et al. wherein a processor extracts information from additional sensors, wherein the processor determines to send the first mobile robot to the validation location based on the information received from the additional sensors as all systems are directed to event detection methods and robots and one of ordinary skill in the art would have recognized the established function of having wherein a processor extracts information from additional sensors, wherein the processor determines to send the first mobile robot to the validation location based on the information received from the additional sensors and predictably would have applied it to improve the event identifying method and smart detection system of Ko et al. as modified by De Castro et al.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US. Pub. No. 20200348688 A1) in view of De Castro et al. (US. Pub. No. 20200293049 A1) in further view of Kwak et al. (US. Pub. No. 20190337155 A1).
Regarding claim 18:
The combination of Ko and De Castro does not explicitly teach further comprising: the first mobile robot detecting another object preventing or limiting the first mobile robot's movement towards the validation location; the mobile robot sending a signal to another robot to move the object.
	Deyle teaches:
further comprising: the first mobile robot detecting another object preventing or limiting the first mobile robot's movement towards the validation location (see at least sections [0346]-[0364] regarding two different robots or mobile devices and have two different functions and/or size and are in communication. The signal is coming from one robot and/or mobile device to the other robot and/or mobile device. One may receive a moving command due to being in the way or stop so as to not get in the way while doing an alternate task. So if one of the devices is limited by an object or limiting another device, it could be commanded to move or move the object due to it preventing or limiting the first devices movement.)
the mobile robot sending a signal to another robot to move the object (see at least sections [0346]-[0364] regarding two different robots or mobile devices and have two different functions and/or size and are in communication. The signal is coming from one robot and/or mobile device to the other robot and/or mobile device. One may receive a moving command due to being in the way or stop so as to not get in the way while doing an alternate task. So if one of the devices is limited by an object or limiting another device, it could be commanded to move or move the object due to it preventing or limiting the first devices movement.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the event identifying method and smart detection system of Ko et al. as modified by De Castro et al. by the system of Kwak et al. to further comprise: the first mobile robot detecting another object preventing or limiting the first mobile robot's movement towards the validation location; the mobile robot sending a signal to another robot to move the object as both systems are directed to mobile robots and one of ordinary skill in the art would have recognized the established function of further comprising: the first mobile robot detecting another object preventing or limiting the first mobile robot's movement towards the validation location; the mobile robot sending a signal to another robot to move the object and predictably would have applied it to improve the event identifying method and smart detection system of Ko et al. as modified by De Castro et al.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US. Pub. No. 20200348688 A1) in view of De Castro et al. (US. Pub. No. 20200334470 A1) in further view of Abeykoon et al. (US. Pub. No. 20200334470 A1).
Regarding claim 19:
The combination of Ko and De Castro does not explicitly teach further comprising: computing severity value for the option of the occurrence of the event; selecting one or more mobile robots from a plurality of mobile robots to move to the validation location based on severity value.
	Abeykoon teaches:
further comprising: computing severity value for the option of the occurrence of the event (see at least sections [0036], [0056], [0156], and [0158] regarding severity of an emergency situation.) 
selecting one or more mobile robots from a plurality of mobile robots to move to the validation location based on severity value (see at least sections [0056], [0156], and [0158] regarding deploying drones/robots depending on the severity of an emergency situation.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the event identifying method and smart detection system of Ko et al. as modified by De Castro et al. by the system of Abeykoon et al. to further comprise: computing severity value for the option of the occurrence of the event; selecting one or more mobile robots from a plurality of mobile robots to move to the validation location based on severity value as all systems are directed to event/emergency identification and robots and one of ordinary skill in the art would have recognized the established function of further comprising: computing severity value for the option of the occurrence of the event; selecting one or more mobile robots from a plurality of mobile robots to move to the validation location based on severity value and predictably would have applied it to improve the event identifying method and smart detection system of Ko et al. as modified by De Castro et al.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US. Pub. No. 20200348688 A1) in view of De Castro et al. (US. Pub. No. 20200334470 A1) in further view of Li et al. (US. Pub. No. 20180329392 A1).
Regarding claim 20:
The combination of Ko and De Castro does not explicitly teach further comprising: selecting one or more mobile robots from a plurality of mobile robots to move to the validation location; wherein the selected one or more mobile robots are the closest to the validation location.
	Li teaches:
While Li does not explicitly teach further comprising: selecting one or more mobile robots from a plurality of mobile robots to move to the validation location, Li does teach the robotic device of the one or more robotic devices closest to the desired location is the optimal robotic device (see at least sections [0006], [0033], [0035], [0058], and [0065]). It would be obvious in this case to use the closest robot from the plurality of robots to move to the validation location within the quickest time frame.
While Li does not explicitly teach wherein the selected one or more mobile robots are the closest to the validation location, Li does teach the robotic device of the one or more robotic devices closest to the desired location is the optimal robotic device (see at least sections [0006], [0033], [0035], [0058], and [0065]). It would be obvious in this case to use the closest robot from the plurality of robots to move to the validation location within the quickest time frame.
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the event identifying method and smart detection system of Ko et al. as modified by De Castro et al. by the system of Li et al. to select one or more mobile robots that are the closest to a location as all systems are directed to robotic systems and one of ordinary skill in the art would have recognized the established function of selecting one or more mobile robots that are the closest to a location and predictably would have applied it to improve the event identifying method and smart detection system of Ko et al. as modified by De Castro et al.

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US. Pub. No. 20200348688 A1) in view of De Castro et al. (US. Pub. No. 20200334470 A1) in further view of Arora et al. (US. Pub. No. 20210178595 A1).
Regarding claim 21:
The combination of Ko and De Castro does not explicitly teach further comprising: sending multiple mobile robots to the validation location; synchronizing a movement of the multiple mobile robots, such that the multiple mobile robots reach the validation location within a limited period of time.
	Arora teaches:
further comprising: sending multiple mobile robots to the validation location (see at least sections [0005]-[0007], [0084], [0090], [0102], and [0126] regarding a plurality of robots usable to approach the critical condition.)
synchronizing a movement of the multiple mobile robots, such that the multiple mobile robots reach the validation location within a limited period of time (see at least sections [0005]-[0007], [0084], [0090], [0102], and [0125]-[0126] regarding a plurality of robots usable to approach the critical condition. Also, see these sections regarding periodic, lower-priority data, and higher-priority data which could adjust the period of time allotted for specific conditions as well as a time profile of a critical condition.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the event identifying method and smart detection system of Ko et al. as modified by De Castro et al. by the system of Arora et al. to further comprise: sending multiple mobile robots to the validation location; synchronizing a movement of the multiple mobile robots, such that the multiple mobile robots reach the validation location within a limited period of time as all systems are directed to robotic systems and one of ordinary skill in the art would have recognized the established function of further comprising: sending multiple mobile robots to the validation location; synchronizing a movement of the multiple mobile robots, such that the multiple mobile robots reach the validation location within a limited period of time and predictably would have applied it to improve the event identifying method and smart detection system of Ko et al. as modified by De Castro et al.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Metzler et al. (US 20220005332 A1) is pertinent because it relates to systems and methods for providing a state pattern critical-noncritical classification model which considers relationships provided by the facility model, and perform a criticality-classification based on the relationship.
Korjus et al. (US 20210380119 A1) is pertinent because it is a method comprising obtaining validation sensor data from a sensor measurement at a validation observation time; generating a validation finding based on the validation sensor data; obtaining first sensor data from a sensor measurement at an observation time preceding the validation observation time; generating a first finding based on the first sensor data; and testing the first finding based on the validation finding.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR L KNIGHT/Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666